Per Curiam,
This is an appeal from judgment on verdict in the common pleas. The rule of court is explicit that in such cases the charge of the court and the evidence in full shall be printed. The certificate of counsel for the appellant that he has printed such portions of the charge and of the evidence as are material will not excuse failure to comply with the rule, and there is obvious reason for enforcing the rule strictly where the sole assignment of error is to the refusal of the defendant’s point that under the evidence the verdict must be in his favor. The decision in McBeth v. Newlin, 15 W. N. C. 129, upon which counsel relies, is not in point, for that decision was based on a rule of court very different from that now in force and applicable to this class of cases.
The appellee’s motion is sustained, and the appeal is quashed.